                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                                                                JS-6
                                 CIVIL MINUTES – GENERAL


 Case No.       SACV 18-01903-AG (JDEx)                           Date      April 19, 2019
 Title          Roy Davis Gash v. Coronado Management, LLC et al


PRESENT:

          HONORABLE ANDREW J. GUILFORD, UNITED STATES DISTRICT JUDGE

         Melissa Kunig                                           Not Reported
         Deputy Clerk                                            Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                   ATTORNEYS PRESENT FOR DEFENDANT:

         None Present                                            None Present

PROCEEDINGS:          (IN CHAMBERS) ORDER DISMISSING ACTION ON NOTICE OF
                      SETTLEMENT



        The Court, having been advised that this action has been settled by a Notice of
Settlement [21], hereby orders this action dismissed with prejudice. The Court hereby orders
all proceedings in the case vacated and taken off calendar.

        In light of the Notice of Settlement, the Court further orders the Orders to Show Cause
[8] issued on January 18, 2019 and [13] issued on April 9, 2019 discharged.

       The Court retains jurisdiction for thirty (30) days to vacate this order and to reopen the
action upon showing of good cause that the settlement has not been completed. This order
shall not prejudice any party in this action.




                                                                                   -    :         -
                                                 Initials of Deputy Clerk    mku




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                               Page 1 of 1
